Brooke, J.
(after stating the facts). The foregoing ruling made by the court raises the only question involved in this case. On behalf of the plaintiff it is contended that the statute does not limit recovery *579to those only who have a legal claim to support or to contribution toward support from the decedent. It is urged that the children of decedent, for whose benefit this action is brought, are within the class designated by the statute, and that, such being the case, it is only necessary for the plaintiff to show that the alleged negligent killing of plaintiff’s decedent resulted in some pecuniary loss to them, and this notwithstanding the fact that all were long past 21 years of age, themselves prosperous, and in no way dependent upon their father, plaintiff’s decedent. As authority within our own State for this position, plaintiff relies particularly upon the case of Chicago, etc., R. Co. v. Bayfield, 87 Mich. 205, and Richardson v. Railway Co., 176 Mich. 413 (142 N. W. 832). In the Bayfield Case it was held improper for the jury, in awarding damages, to take into consideration the poverty of the family of the decedent. It is there said:
“What the family would lose by the death would be what it was accustomed to receive, or had reasonable expectation of receiving, in his lifetime; and to show that the family was poor had no tendency towards showing whether this was, or was likely to be, large or small. * * * A dollar lost, whether by poor man or rich man, is neither more nor less than a dollar, and a reasonable expectation of benefit to a certain amount, must, when lost, be compensated to the same extent, whether the loser be rich or poor.”
The Bayfield Case was prosecuted on behalf of the mother and sister of the decedent, a young man 17 or 18 years of age, who was living at home with them. In the Richardson Case plaintiff’s decedent was an unmarried woman 37 years of age, who had made contributions of from $15 to $40 per month towards the support of her mother, father, and sister (then 36 years of age) for 20 years before her death. A judgment in favor of the plaintiff in that case was reversed, upon the ground that the award probably *580included damages to the sister of the decedent. It is there said:
“For such voluntary contributions as plaintiff’s intestate sáw fit to make to her sister there can be no cause of action or right of recovery.”
Touching the contributions to the father and mother it was said:
“The fact, if it be a fact, that plaintiff’s decedent voluntarily assumed the performance of a duty which might be regarded as a legal obligation, and made expenditures to a proper extent, might form a basis for a recovery in this action in so far as the fatner and mother are concerned.”
In the case of Rouse v. Railway, 128 Mich. 149 (87 N. W. 68), the action was prosecuted on behalf of a widow and several minor children, one of whom, a daughter, was married. This court there said:
. “The law requires in this class of cases that the administrator must show that some person has suffered some pecuniary injury, by the death. The statute does not.imply that damages and pecuniary loss necessarily flow from the negligent killing. This is a matter that must be made to appear by the proper allegation in the declaration, and proof of the fact. Hurst v. Railway, 84 Mich. 545 (48 N. W. 46). See, also, Nelson v. Railway Co., 104 Mich. 588 (62 N. W. 993); Walker v. Railway Co., 104 Mich. 616 (62 N. W. 1032). These damages must be limited to the pecuniary damage sustained by those legally entitled to support. Van Brunt v. Railroad Co., 78 Mich. 530 (44 N. W. 321).
“We think counsel for defendant correct in saying that these limitations should have been stated to the jury. Damages should have been limited to the expectation of the life of the widow. As to the children, no damages could be recovered for their support after they each became of age, and none for the maintenance of the married daughter. * * * We do not pass on the question whether damages might be allowed for a dependent child after he becomes of age.”
*581We know of no case in Michigan, with the possible exception of the Richardson Case, supra, which casts any doubt upon the rule here announced. It is true, as claimed by counsel for appellant, that in the Rouse Case, supra, there was no evidence tending to show contributions made by the decedent to his married daughter, and a distinction is made between that case and the case at bar upon the ground that here there is evidence of donations made by the plaintiff’s decedent to his adult children. It is quite clear that the four children of plaintiff’s decedent were not legally entitled to support from said decedent, a necessary prerequisite under the holding in the Rome Case. It is equally clear that the occasional, or even habitual, donations by said decedent to one or more of his children of fruit, vegetables, eggs, or chickens, does not constitute such an assumption of a legal obligation as was •held in the Richardson Case to form a basis for recovery. Those donations should be regarded as simple, commendable expressions of parental good will, and their interruption cannot be regarded as a "pecuniary loss” within the meaning of the statute. Much learning from text-book writers and decisions from other States has been collected in the brief for appellant. Authorities cited require no discussion, as we are of opinion that the case is fully covered by our own decisions.
The judgment is affirmed.
Kuhn, C. J., and Stone, Ostrander, Moore, Steere, and Fellows, JJ., concurred with Brooke, J.